


Exhibit 10.43

 

Loan No. 105088

 

THIRD MODIFICATION AGREEMENT

Secured Loan

 

THIS THIRD MODIFICATION AGREEMENT (“Agreement”) dated as of March 27, 2009, is
entered into by and among MAUI LAND & PINEAPPLE COMPANY, INC., a corporation
formed under the laws of the State of Hawaii (“Borrower”), each of the financial
institutions signatory to the Loan Agreement (as defined below) (“Lenders”), and
WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells Fargo”) as Administrative Agent
under the Loan Agreement (in such capacity, the “Administrative Agent”).

 

R E C I T A L S

 

A.    Pursuant to the terms of a loan agreement between Borrower and Lender
dated November 13, 2007 (“Loan Agreement”), Lenders made a loan to Borrower in
the principal amount of NINETY MILLION AND NO/100THS DOLLARS ($90,000.000.00)
(“Loan”). The Loan is evidenced by promissory notes dated as of the date of the
Loan Agreement, executed by Borrower in favor of each Lender, in the aggregate
principal amount of the Loan (“Note”), and is further evidenced by the documents
described in the Loan Agreement as “Loan Documents.” The Note is secured by,
among other things, a Fee and Leasehold Mortgage with Absolute Assignment of
Leases and Rents, Security Agreement and Fixture Filing dated as of November 13,
2007, executed by Borrower and Leasehold Mortgagor, collectively as Mortgagor,
and Administrative Agent, for the benefit of Lenders, as Mortgagee (“Mortgage”).
The Mortgage was recorded on November 15, 2007, as Instrument or Document
No. 2007-199589, in the Bureau of Conveyances of the State of Hawaii.  All
capitalized terms used herein, which are not defined herein, shall have the
meanings given to them in the other Loan Documents.

 

B.    The Note, Deed of Trust and Loan Agreement have been previously amended
and modified by modification agreements dated November 7, 2008 and March 3,
2009.

 

C.    The Note, Mortgage, Loan Agreement, this Agreement, the other documents
described in the Loan Agreement as “Loan Documents”, together with all
modifications and amendments thereto and any document required hereunder, are
collectively referred to herein as the “Loan Documents.”

 

D.    By this Agreement, Borrower, Administrative Agent and Lenders intend to
modify and amend certain terms and provisions of the Loan Documents.

 

NOW, THEREFORE, Borrower, Administrative Agent and Lenders agree as follows:

 


1.                             CONDITIONS PRECEDENT. THE FOLLOWING ARE
CONDITIONS PRECEDENT TO ADMINISTRATIVE AGENT AND LENDERS’ OBLIGATIONS UNDER THIS
AGREEMENT:


 


1.1        IF REQUIRED BY ADMINISTRATIVE AGENT, RECEIPT AND APPROVAL BY
ADMINISTRATIVE AGENT OF A DATE DOWN TO THE TITLE POLICY AND ASSURANCE ACCEPTABLE
TO ADMINISTRATIVE AGENT, INCLUDING, WITHOUT LIMITATION, CLTA ENDORSEMENT
NO. 110.5, WITHOUT DELETION OR EXCEPTION OTHER THAN THOSE EXPRESSLY APPROVED BY
ADMINISTRATIVE AGENT IN WRITING, THAT THE PRIORITY AND VALIDITY OF THE MORTGAGE
HAS NOT BEEN AND WILL NOT BE IMPAIRED BY THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY;


 


1.2        RECEIPT BY ADMINISTRATIVE AGENT OF THE EXECUTED ORIGINALS OF THIS
AGREEMENT, THE SHORT FORM OF THIS AGREEMENT (IF ANY) AND ANY AND ALL OTHER
DOCUMENTS AND AGREEMENTS WHICH ARE REQUIRED BY THIS AGREEMENT OR BY ANY OTHER
LOAN DOCUMENT, EACH IN FORM AND CONTENT ACCEPTABLE TO ADMINISTRATIVE AGENT;


 


1.3        IF REQUIRED BY ADMINISTRATIVE AGENT, RECORDATION IN THE BUREAU OF
CONVEYANCES OF THE STATE OF HAWAII OF (I) THE SHORT FORM OF THIS AGREEMENT (IF
ANY), AND (II) ANY OTHER DOCUMENTS WHICH ARE REQUIRED TO BE RECORDED BY THIS
AGREEMENT OR BY ANY OTHER LOAN DOCUMENT (IF ANY);


 


1.4        REIMBURSEMENT TO ADMINISTRATIVE AGENT BY BORROWER OF ADMINISTRATIVE
AGENT’S COSTS AND EXPENSES INCURRED IN CONNECTION WITH THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING, WITHOUT LIMITATION, TITLE INSURANCE
COSTS, RECORDING FEES, ATTORNEYS’ FEES, APPRAISAL, ENGINEERS’ AND INSPECTION
FEES AND

 

1

--------------------------------------------------------------------------------


 


DOCUMENTATION COSTS AND CHARGES, WHETHER SUCH SERVICES ARE FURNISHED BY
ADMINISTRATIVE AGENT’S EMPLOYEES OR AGENTS OR BY INDEPENDENT CONTRACTORS;


 


1.5        THE REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS AGREEMENT ARE
TRUE AND CORRECT;


 


1.6        BORROWER SHALL HAVE PAID TO ADMINISTRATIVE AGENT (I) FOR THE RATABLE
BENEFIT OF LENDERS A MODIFICATION FEE EQUAL TO 0.20% OF THE CREDIT LIMIT (AFTER
REDUCTION BY THE AMOUNT OF THE PLANTATION GOLF COURSE RELEASE PRICE) AND
(II) FOR THE SOLE BENEFIT OF ADMINISTRATIVE AGENT, CERTAIN OTHER FEES, EACH IN
THE AMOUNT AND AT THE TIMES AS SET FORTH IN A SEPARATE LETTER AGREEMENT BETWEEN
BORROWER AND ADMINISTRATIVE AGENT DATED MARCH 19, 2009;


 


1.7        ALL CONDITIONS PRECEDENT TO THE PLANTATION GOLF COURSE RELEASE (AS
DEFINED, AND AS SUCH CONDITIONS ARE SET FORTH, IN SECTION 3.2 BELOW) HAVE BEEN
SATISFIED; AND


 


1.8        ALL PAYMENTS DUE AND OWING TO ADMINISTRATIVE AGENT AND LENDERS UNDER
THE LOAN DOCUMENTS HAVE BEEN PAID CURRENT AS OF THE EFFECTIVE DATE OF THIS
AGREEMENT.


 


2.                             REPRESENTATIONS AND WARRANTIES.  BORROWER HEREBY
REPRESENTS AND WARRANTS THAT NO DEFAULT, POTENTIAL DEFAULT, BREACH OR FAILURE OF
CONDITION HAS OCCURRED, OR WOULD EXIST WITH NOTICE OR THE LAPSE OF TIME OR BOTH,
UNDER ANY OF THE LOAN DOCUMENTS (AS MODIFIED BY THIS AGREEMENT) AND THAT ALL
REPRESENTATIONS AND WARRANTIES HEREIN AND IN THE OTHER LOAN DOCUMENTS ARE TRUE
AND CORRECT, WHICH REPRESENTATIONS AND WARRANTIES SHALL SURVIVE EXECUTION OF
THIS AGREEMENT.


 


3.                             MODIFICATION OF LOAN DOCUMENTS.  THE LOAN
DOCUMENTS ARE HEREBY SUPPLEMENTED AND MODIFIED TO INCORPORATE THE FOLLOWING,
WHICH SHALL SUPERSEDE AND PREVAIL OVER ANY CONFLICTING PROVISIONS OF THE LOAN
DOCUMENTS:


 


3.1        INTEREST RATE.  IN ORDER TO REFLECT THE AGREEMENT OF THE PARTIES TO
MODIFY THE DEFINITION OF “APPLICABLE LIBO RATE,” “INDEBTEDNESS” AND “VARIABLE
RATE,” AND TO ADD DEFINITIONS OF “LIBOR MARKET INDEX RATE,” “RESTRICTED
PAYMENTS” AND “DISPOSITION,” SUCH DEFINITIONS ARE AMENDED OR ADDED TO READ AS
FOLLOWS, WITH CHANGES IN THE EFFECTIVE RATE APPLICABLE UNDER THE LOAN TO BE
EFFECTIVE AS OF APRIL 1, 2009:


 

“Applicable LIBO Rate” is the rate of interest, rounded upward to the nearest
whole multiple of one-hundredth of one percent (.01%), equal to the sum of:
(a) four and one-quarter percent (4.25%) plus (b) the LIBO Rate, which rate is
divided by one (1.00) minus the Reserve Percentage:

 

Applicable LIBO Rate = 4.25%

 

+

LIBO Rate

 

 

 

 

 

(1 - Reserve Percentage)

 

 

 

“Disposition” means the sale, transfer, license, lease or other disposition
(including any sale and leaseback transaction) of any property by any Person,
including any sale, assignment, transfer or other disposal, with or without
recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all items of indebtedness which, in accordance with GAAP and
industry practices, would be included in determining liabilities as shown on the
liability side of a balance sheet of such Person as of the date as of which
indebtedness is to be determined, including, without limitation, all obligations
for money borrowed and capitalized lease obligations, and shall also include all
indebtedness and liabilities of any other Person assumed or guaranteed by such
Person or in respect of which such Person is secondarily or contingently liable
(other than by endorsement of instruments in the course of collection) whether
by reason of any agreement to acquire such indebtedness or to supply or advance
sums or otherwise.

 

 “LIBOR Market Index Rate” means at any time the rate of interest, rounded up to
the nearest whole multiple of one-hundredth of one percent (.01%), obtained by
dividing (i) the rate of interest, rounded upward to the nearest whole multiple
of one-sixteenth of one percent (0.0625%), quoted by the Administrative Agent
from time to time as the London Inter-Bank Rate for one-month deposits in U.S.
Dollars at approximately 9:00 a.m. Pacific time for such day; provided, if such
day is not a Business Day, the immediately preceding Business Day by (ii) a
percentage equal to 1 minus the stated maximum rate (stated as a decimal) of all
reserves, if any, required to be maintained with respect to Eurocurrency funding
(currently referred to as “Eurocurrency liabilities”) as specified in Regulation
D of the Board of Governors, of the Federal Reserve System (or against any other
category of liabilities which includes deposits by reference to which the
interest rate on LIBOR loans is determined or any applicable category of
extensions of credit or other assets which includes loans by

 

2

--------------------------------------------------------------------------------


 

an office of any Lender outside of the United States of America).  Any change in
such maximum rate shall result in a change in the LIBOR Market Index Rate on the
date on which such change in such maximum rate becomes effective.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other equity
interest of Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other equity interest or of any option,
warrant or other right to acquire any such capital stock or other equity
interest.

 

“Variable Rate” shall mean the sum of: (a) the LIBOR Market Index Rate and,
(b) four and one-quarter percent (4.25%); provided, that if for any reason the
LIBOR Market Index Rate is unavailable, Variable Rate shall mean the sum of:
(a) the Federal Funds plus 1.50% and (b) four and one-quarter percent (4.25%).

 


3.2        PLANTATION GOLF COURSE RELEASE.  ADMINISTRATIVE AGENT SHALL, AT
BORROWER’S REQUEST, RELEASE FROM THE LIEN OF THE MORTGAGE (THE “PLANTATION GOLF
COURSE RELEASE”) THE PROPERTY DESCRIBED ON EXHIBIT A ATTACHED HERETO (THE
“PLANTATION GOLF COURSE”); PROVIDED, HOWEVER, THAT IMMEDIATELY PRIOR TO OR
SIMULTANEOUSLY WITH SUCH PARTIAL RELEASE ALL OF THE FOLLOWING CONDITIONS SHALL
BE SATISFIED:


 


(A)        NO DEFAULT SHALL EXIST UNDER THE LOAN DOCUMENTS, OR WOULD EXIST WITH
NOTICE OR PASSAGE OF TIME, OR BOTH;


 


(B)        ADMINISTRATIVE AGENT SHALL HAVE RECEIVED ANY AND ALL SUMS THEN DUE
AND OWING UNDER THE LOAN DOCUMENTS TOGETHER WITH ALL ESCROW, CLOSING AND
RECORDING COSTS, THE COSTS OF PREPARING AND DELIVERING SUCH PARTIAL RELEASE AND
THE COST OF ANY TITLE INSURANCE ENDORSEMENTS REQUIRED BY ADMINISTRATIVE AGENT,
INCLUDING, WITHOUT LIMITATION, A CLTA AND 111 ENDORSEMENT;


 


(C)        ADMINISTRATIVE AGENT SHALL HAVE RECEIVED EVIDENCE REASONABLY
SATISFACTORY TO ADMINISTRATIVE AGENT THAT:  (I) THE PORTION OF THE PROPERTY TO
BE RECONVEYED AND THE PORTION OF THE PROPERTY WHICH SHALL REMAIN ENCUMBERED BY
THE MORTGAGE ARE EACH LEGAL PARCELS LAWFULLY CREATED IN COMPLIANCE WITH ALL
SUBDIVISION LAWS AND ORDINANCES AND, AT BORROWER’S SOLE COST, ADMINISTRATIVE
AGENT SHALL HAVE RECEIVED ANY TITLE INSURANCE ENDORSEMENTS TO THAT EFFECT
REQUESTED BY ADMINISTRATIVE AGENT; AND (II) THAT THE PORTION OF THE PROPERTY
WHICH SHALL REMAIN ENCUMBERED BY THE MORTGAGE HAVE THE BENEFIT OF ALL UTILITIES,
EASEMENTS, PUBLIC AND/OR PRIVATE STREETS, COVENANTS, CONDITIONS AND RESTRICTIONS
AS MAY BE NECESSARY, IN ADMINISTRATIVE AGENT’S REASONABLE JUDGMENT, FOR THE
ANTICIPATED DEVELOPMENT AND IMPROVEMENT THEREOF;


 


(D)        ADMINISTRATIVE AGENT SHALL HAVE RECEIVED EVIDENCE REASONABLY
SATISFACTORY TO ADMINISTRATIVE AGENT THAT ANY TAX, BOND OR ASSESSMENT WHICH
CONSTITUTES A LIEN AGAINST THE PROPERTY HAS BEEN PROPERLY ALLOCATED BETWEEN THE
PORTION OF THE PROPERTY TO BE RECONVEYED AND THE PORTION OF THE PROPERTY WHICH
SHALL REMAIN ENCUMBERED BY THE MORTGAGE; AND


 


(E)        ADMINISTRATIVE AGENT SHALL HAVE RECEIVED IN IMMEDIATELY AVAILABLE
FUNDS FOR THE RATABLE BENEFIT OF THE LENDERS THE PLANTATION GOLF COURSE RELEASE
PRICE.  AS USED HEREIN, THE “PLANTATION GOLF COURSE RELEASE PRICE” SHALL MEAN
THE SUM OF $45,000,000.00.  THE PLANTATION GOLF COURSE RELEASE PRICE SHALL BE
APPLIED FOR THE RATABLE BENEFIT OF THE LENDERS TO REDUCE OUTSTANDING PRINCIPAL
UNDER THE LOAN AND THE CREDIT LIMIT SHALL BE PERMANENTLY REDUCED BY THE AMOUNT
OF THE PLANTATION GOLF COURSE RELEASE PRICE.


 


NEITHER THE ACCEPTANCE OF ANY PAYMENT NOR THE ISSUANCE OF ANY PARTIAL RELEASE BY
ADMINISTRATIVE AGENT SHALL AFFECT BORROWER’S OBLIGATION TO REPAY ALL AMOUNTS
OWING UNDER THE LOAN DOCUMENTS OR UNDER THE LIEN OF THE MORTGAGE ON THE
REMAINDER OF THE PROPERTY WHICH IS NOT RECONVEYED.

 

3

--------------------------------------------------------------------------------


 


3.3        FINANCIAL COVENANTS.  IN ORDER TO REFLECT THE AGREEMENT OF THE
PARTIES TO MODIFY THE FINANCIAL COVENANTS PROVIDED IN THE LOAN AGREEMENT,
SECTION 7.12 IS AMENDED TO READ IN ITS ENTIRETY AS FOLLOWS:


 


7.12               FINANCIAL COVENANTS.


 


(A)           RESERVED.


 


(B)           LIQUIDITY.  BORROWER SHALL MAINTAIN, AS OF THE END OF EACH
CALENDAR QUARTER, LIQUIDITY OF NOT LESS THAN $10,000,000.  AS USED HEREIN,
“LIQUIDITY” SHALL MEAN THE SUM OF (I) CASH, (II) CASH EQUIVALENTS,
(III) PUBLICLY TRADED AND PUBLICLY QUOTED MARKETABLE SECURITIES ACCEPTABLE TO
ADMINISTRATIVE AGENT IN ITS REASONABLE DISCRETION, (IV) UNDISBURSED COMMITMENT
UNDER SECURED LINES OF CREDIT AVAILABLE TO BORROWER INCLUDING, WITHOUT
LIMITATION, UNDER THIS LOAN, AND (V) THE AMOUNT, IF ANY, NOT TO EXCEED
$2,000,000, BY WHICH ACCOUNTS RECEIVABLE OF THE BORROWER EXCEED ACCOUNTS PAYABLE
OF THE BORROWER, NET, IN CONNECTION WITH ANY OF THE FOREGOING, OF ANY
ENCUMBRANCE, SETOFF OR CLAIM AND MINUS ANY UNSECURED INDEBTEDNESS OF BORROWER.


 


(C)           INDEBTEDNESS.  BORROWER SHALL NOT AND SHALL NOT PERMIT ANY
SUBSIDIARY TO CREATE, INCUR, ASSUME OR SUFFER TO EXIST ANY INDEBTEDNESS, EXCEPT
FOR INDEBTEDNESS DISCLOSED ON THE CONSOLIDATED BALANCE SHEET OF BORROWER AND ITS
SUBSIDIARIES DATED AS OF DECEMBER 31, 2008; PROVIDED, HOWEVER, THAT
(I) INDEBTEDNESS INCURRED IN CONNECTION WITH LEASES OF GOLF CARTS AND (II) AN
INCREASE IN THE AMOUNT OF INDEBTEDNESS ATTRIBUTABLE TO CONVERTIBLE DEBT OF THE
BORROWER ARISING SOLELY FROM THE RECALCULATION OF THE AMOUNT OF SUCH DEBT UNDER
GAAP BASED ON A CHANGE IN THE STOCK PRICE OF SHARES OF THE BORROWER (AND NOT AS
A RESULT OF ISSUANCE OF NEW DEBT) SHALL NOT BE CONSIDERED AN INCURRENCE OF
INDEBTEDNESS HEREUNDER.


 


(D)           RESERVED.


 


(E)           RESTRICTED PAYMENTS.  BORROWER SHALL NOT, AND SHALL NOT PERMIT ANY
SUBSIDIARY TO, DECLARE OR MAKE, DIRECTLY OR INDIRECTLY, ANY RESTRICTED PAYMENT,
OR INCUR ANY OBLIGATION (CONTINGENT OR OTHERWISE) TO DO SO.


 

(f)            Dispositions.  Borrower shall not, and shall not permit any
Subsidiary to, make any Disposition or enter into any agreement to make any
Disposition, except:

 

(I)         DISPOSITIONS OF OBSOLETE OR WORN OUT PROPERTY, WHETHER NOW OWNED OR
HEREAFTER ACQUIRED, IN THE ORDINARY COURSE OF BUSINESS;

 

(II)        DISPOSITIONS OF INVENTORY IN THE ORDINARY COURSE OF BUSINESS; AND

 

(III)       DISPOSITIONS APPROVED IN WRITING BY THE ADMINISTRATIVE AGENT IN ITS
SOLE DISCRETION.

 


3.4        EXTENSION.  THE MATURITY DATE IS HEREBY EXTENDED TO MARCH 13, 2010;


 


3.5        FIXED RATE PERIOD.  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THE
LOAN DOCUMENTS, A TWO (2) MONTH FIXED RATE PERIOD WILL NO LONGER BE AVAILABLE
AND THE DEFINITION OF “FIXED RATE PERIOD” AND EXHIBIT F TO THE LOAN AGREEMENT
ARE HEREBY MODIFIED TO DELETE ANY REFERENCE TO A FIXED RATE PERIOD OF TWO
(2) MONTHS.


 


4.          WAIVER.  LENDERS HEREBY WAIVE (THE “WAIVER”) UNTIL JUNE 30, 2009,
ANY DEFAULT ARISING UNDER SECTION 8.1(A)(II) OF THE LOAN AGREEMENT ARISING
SOLELY BY VIRTUE OF THE SUBJECTION OF THE REPORT AND OPINION OF THE AUDITORS OF
THE BORROWER FOR THE FISCAL YEAR ENDING ON OR ABOUT DECEMBER 31, 2008, TO A
“GOING CONCERN” OR LIKE QUALIFICATION (THE “WAIVED DEFAULT”).  BORROWER
UNDERSTANDS, ACKNOWLEDGES AND AGREES (A) THAT THE WAIVER IS LIMITED TO THE
SPECIFIC DEFAULT DESCRIBED ABOVE AND THAT THE LENDERS HAVE NOT WAIVED ANY OTHER
DEFAULTS OR POTENTIAL DEFAULTS, (B) THAT THE EFFECTIVE PERIOD OF THE WAIVER WILL
EXPIRE AUTOMATICALLY AND WITHOUT NOTICE IMMEDIATELY UPON THE EARLIER OF THE DATE
DESIGNATED ABOVE OR THE OCCURRENCE OF ANY OTHER DEFAULT OR POTENTIAL DEFAULT
AND, UPON SUCH EXPIRATION, ADMINISTRATIVE AGENT AND LENDERS SHALL HAVE ALL
RIGHTS AND REMEDIES PROVIDED UNDER THE LOAN DOCUMENTS AND APPLICABLE LAW WITH
RESPECT TO THE WAIVED DEFAULT; AND (C) LENDERS HAVE NOT AGREED TO EXTEND THE
DURATION OF THE WAIVER GRANTED HEREIN BEYOND THE DATE DESIGNATED ABOVE OR TO
GRANT ANY ADDITIONAL WAIVERS OF, OR FORBEAR WITH RESPECT TO, ANY OTHER DEFAULT.

 

4

--------------------------------------------------------------------------------


 


5.          LENDER CONSENT.  EACH LENDER HEREBY CONSENTS TO THE TRANSACTIONS
CONTEMPLATED HEREBY AND AUTHORIZES THE ADMINISTRATIVE AGENT TO EXECUTE AND
DELIVER ALL DOCUMENTS WHICH ARE NECESSARY AND DESIRABLE TO ACCOMPLISH SAME OR AS
OTHERWISE CONTEMPLATED UNDER THE SALE, PURCHASE AND ESCROW AGREEMENT RELATING TO
THE SALE OF THE PLANTATION GOLF COURSE INCLUDING, WITHOUT LIMITATION, A PARTIAL
RELEASE OF MORTGAGE, AMENDMENT TO UCC FINANCING STATEMENT, A CONSENT TO AND
NONDISTURBANCE AND ATTORNMENT AGREEMENT RELATING TO A MAINTENANCE FACILITIES
EASEMENT BEING GRANTED OVER THE COLLATERAL IN FAVOR OF THE PURCHASER OF THE
PLANTATION GOLF COURSE, AN AMENDMENT TO WATER DELIVERY AGREEMENT, A RIGHT OF
FIRST OFFER IN FAVOR OF THE PURCHASER OF THE PORTION OF THE PROPERTY MORE
COMMONLY KNOWN AS THE BAY GOLF COURSE,  AND A CONSENT TO AN AGREEMENT REGARDING
KAPALUA CLUB.


 


6.          FORMATION AND ORGANIZATIONAL DOCUMENTS.  BORROWER HAS PREVIOUSLY
DELIVERED TO ADMINISTRATIVE AGENT ALL OF THE RELEVANT FORMATION AND
ORGANIZATIONAL DOCUMENTS OF BORROWER, OF THE PARTNERS OR JOINT VENTURERS OF
BORROWER (IF ANY), AND OF ALL GUARANTORS OF THE LOAN (IF ANY), AND ALL SUCH
FORMATION DOCUMENTS REMAIN IN FULL FORCE AND EFFECT AND HAVE NOT BEEN AMENDED OR
MODIFIED SINCE THEY WERE DELIVERED TO ADMINISTRATIVE AGENT. BORROWER HEREBY
CERTIFIES THAT: (I) THE ABOVE DOCUMENTS ARE ALL OF THE RELEVANT FORMATION AND
ORGANIZATIONAL DOCUMENTS OF BORROWER; (II) THEY REMAIN IN FULL FORCE AND EFFECT;
AND (III) THEY HAVE NOT BEEN AMENDED OR MODIFIED SINCE THEY WERE PREVIOUSLY
DELIVERED TO ADMINISTRATIVE AGENT.


 


7.          NON-IMPAIRMENT.  EXCEPT AS EXPRESSLY PROVIDED HEREIN, NOTHING IN
THIS AGREEMENT SHALL ALTER OR AFFECT ANY PROVISION, CONDITION, OR COVENANT
CONTAINED IN THE NOTE OR OTHER LOAN DOCUMENT OR AFFECT OR IMPAIR ANY RIGHTS,
POWERS, OR REMEDIES OF ADMINISTRATIVE AGENT OR LENDERS, IT BEING THE INTENT OF
THE PARTIES HERETO THAT THE PROVISIONS OF THE NOTE AND OTHER LOAN DOCUMENTS
SHALL CONTINUE IN FULL FORCE AND EFFECT EXCEPT AS EXPRESSLY MODIFIED HEREBY.


 


8.          MISCELLANEOUS.  THE HEADINGS USED IN THIS AGREEMENT ARE FOR
CONVENIENCE ONLY AND SHALL BE DISREGARDED IN INTERPRETING THE SUBSTANTIVE
PROVISIONS OF THIS AGREEMENT.  TIME IS OF THE ESSENCE OF EACH TERM OF THE LOAN
DOCUMENTS, INCLUDING THIS AGREEMENT. IF ANY PROVISION OF THIS AGREEMENT OR ANY
OF THE OTHER LOAN DOCUMENTS SHALL BE DETERMINED BY A COURT OF COMPETENT
JURISDICTION TO BE INVALID, ILLEGAL OR UNENFORCEABLE, THAT PORTION SHALL BE
DEEMED SEVERED FROM THIS AGREEMENT AND THE REMAINING PARTS SHALL REMAIN IN FULL
FORCE AS THOUGH THE INVALID, ILLEGAL, OR UNENFORCEABLE PORTION HAD NEVER BEEN A
PART THEREOF.


 


9.          INTEGRATION; INTERPRETATION. THE LOAN DOCUMENTS, INCLUDING THIS
AGREEMENT, CONTAIN OR EXPRESSLY INCORPORATE BY REFERENCE THE ENTIRE AGREEMENT OF
THE PARTIES WITH RESPECT TO THE MATTERS CONTEMPLATED THEREIN AND SUPERSEDE ALL
PRIOR NEGOTIATIONS OR AGREEMENTS, WRITTEN OR ORAL. THE LOAN DOCUMENTS SHALL NOT
BE MODIFIED EXCEPT BY WRITTEN INSTRUMENT EXECUTED BY ALL PARTIES. ANY REFERENCE
TO THE LOAN DOCUMENTS INCLUDES ANY AMENDMENTS, RENEWALS OR EXTENSIONS NOW OR
HEREAFTER APPROVED BY ADMINISTRATIVE AGENT AND LENDERS IN WRITING.


 


10.        EXECUTION IN COUNTERPARTS. TO FACILITATE EXECUTION, THIS DOCUMENT MAY
BE EXECUTED IN AS MANY COUNTERPARTS AS MAY BE CONVENIENT OR REQUIRED. IT SHALL
NOT BE NECESSARY THAT THE SIGNATURE OF, OR ON BEHALF OF, EACH PARTY, OR THAT THE
SIGNATURE OF ALL PERSONS REQUIRED TO BIND ANY PARTY, APPEAR ON EACH
COUNTERPART.  ALL COUNTERPARTS SHALL COLLECTIVELY CONSTITUTE A SINGLE DOCUMENT. 
IT SHALL NOT BE NECESSARY IN MAKING PROOF OF THIS DOCUMENT TO PRODUCE OR ACCOUNT
FOR MORE THAN A SINGLE COUNTERPART CONTAINING THE RESPECTIVE SIGNATURES OF, OR
ON BEHALF OF, EACH OF THE PARTIES HERETO. ANY SIGNATURE PAGE TO ANY COUNTERPART
MAY BE DETACHED FROM SUCH COUNTERPART WITHOUT IMPAIRING THE LEGAL EFFECT OF THE
SIGNATURES THEREON AND THEREAFTER ATTACHED TO ANOTHER COUNTERPART IDENTICAL
THERETO EXCEPT HAVING ATTACHED TO IT ADDITIONAL SIGNATURE PAGES.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower, Administrative Agent and Lenders have caused this
Agreement to be duly executed as of the date first above written.

 

 

“ADMINISTRATIVE AGENT AND LENDER”

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

/s/ Guy Churchill

 

Name:

Guy Churchill

 

Title:

Vice President

 

6

--------------------------------------------------------------------------------


 

 

“LENDER”

 

 

 

AMERICAN SAVINGS BANK, F.S.B.

 

 

 

By:

/s/ William Russell

 

Name:

William Russell

 

Title:

Vice President

 

7

--------------------------------------------------------------------------------


 

 

“LENDER”

 

 

 

AMERICAN AGCREDIT, PCA

 

 

 

By:

/s/ Gary Van Schuyver

 

Name:

Gary Van Schuyver

 

Title:

Vice President

 

8

--------------------------------------------------------------------------------


 

 

“BORROWER”

 

 

 

 

 

MAUI LAND & PINEAPPLE COMPANY, INC., a
Hawaii corporation

 

 

 

By:

/s/ Warren H. Haruki

 

Name:

Warren H. Haruki

 

Title:

Chairman

 

 

 

 

 

 

 

By:

/s/ Adele H. Sumida

 

Name:

Adele H. Sumida

 

Title:

Controller & Secretary

 

9

--------------------------------------------------------------------------------


 

LEASEHOLD MORTGAGOR’S CONSENT

 

The undersigned (“Leasehold Mortgagor”) consents to the foregoing Third
Modification Agreement and the transactions contemplated thereby and reaffirms
its obligations under the Fee and Leasehold Mortgage with Absolute Assignment of
Leases and Rents, Security Agreement and Fixture Filing (“Mortgage”) dated as of
November 13, 2007, and its waivers, as set forth in the Mortgage, of each and
every one of the possible defenses to such obligations. Leasehold Mortgagor
further reaffirms that its obligations under the Mortgage are separate and
distinct from Borrower’s obligations.

 

 

Dated as of:  March 25, 2009

 

 

“LEASEHOLD MORTGAGOR”

 

 

 

KAPALUA LAND COMPANY, LTD.,

 

a Hawaii corporation

 

 

 

 

 

By:

/s/ Thomas J. Selby

 

Name:

Thomas J. Selby

 

Title:

Vice President

 

 

 

 

 

 

 

By:

/s/ Adele H. Sumida

 

Name:

Adele H. Sumida

 

Title:

Controller & Secretary

 

10

--------------------------------------------------------------------------------
